 

EXHIBIT 10.1 

 

DISSOLUTION OF JOINT VENTURE AGREEMENT

 

THIS DISSOLUTION OF JOINT VENTURE AGREEMENT ("Agreement") made and entered into
as of this 9th day of December 2011, by and between Phoenix Productions and
Entertainment Group, LLC., a Nevada limited liability company ("PPEG"), and Z3
Enterprises, Inc, a Nevada corporation (“Z3”).

 

In keeping with Article IX, Section (c) of the Joint Venture Agreement signed
between Phoenix Productions and Entertainment Group, LLC and Z3 Enterprises
(formerly Bibb Corporation) on September 3, 2010 that is referenced below:

ARTICLE IX

DISSOLUTION

 

9.01 Events of the Joint Venturers. The Joint Venture shall be dissolved upon
the happening of any of the following events: (a) The adjudication of
bankruptcy, filing of a petition pursuant to a Chapter of the Federal Bankruptcy
Act, withdrawal, removal or insolvency of either of the parties; (b) The sale or
other disposition, not including an exchange of all, or substantially all, of
the Joint Venture assets; or (c) Mutual agreement of the parties.

 

Whereas the business purpose of the Joint Venture, as stated in Article I of the
Agreement, encompasses the production and distribution of television, feature
films, and other entertainment projects.

 

Whereas on March 29th, 2011, Z3’s business ceased to involve entertainment
projects of any kind. On that date the Company acquired HPEV, Inc. and shifted
their focus to the commercialization of the patents that have been assigned to
Z3. The patents involve heat pipe technology and a platform for hybrid electric
vehicle conversion.  

 

Therefore, both parties hereby agree to dissolve the Joint Venture.

 

IN WITNESS THEREOF, the parties hereto have executed this Agreement as of the
9th day of December 2011.

 

Z3 Enterprises, Inc.

A Nevada Corporation

 

/s/ Judson Bibb

Judson Bibb, Secretary and Director

 

Phoenix Productions and Entertainment Group, LLC

A Nevada Limited Liability Company

 

/s/ Ross Giles

Ross Giles, Managing Member

 

